ORDER
Upon consideration of the Petition for Writ of Mandamus and/or Writ of Prohibition, and the responses filed thereto, and after consideration of the arguments of Counsel, a majority of the Court of Appeals concurring,* for reasons to be stated in an opinion to be filed later, it is this 15th day of March, 2013, by the Court of Appeals,
ORDERED, that the Administrative Orders of Judge Turn-bull, the Administrative Judge of the Circuit Court for Baltimore County, dated November 2, and 28, 2012, relating to bifurcation and reassignment of two cases, the subject of these proceedings, be and they are hereby vacated; and it is further,
ORDERED, that the cases referenced herein, Weinberg v. Midei, et al., case number 03 C 10 12603 and Sullivan, et al. v. St. Joseph Medical Center, Inc., et al., case number 03 C 10 12624, be and they are hereby remanded to the Circuit Court for Baltimore County for further proceedings; and it is further,
ORDERED, that the Order of this Court dated February 15, 2013, granting a stay of the Metzdorf case be, and it is hereby, vacated.

Judge Harrell joins the Majority, except in so far as this Court's Order vacates that portion of Judge Turnbull’s November 2, 2012, Order reassigning the three underlying cases to Judge Souder. Judge Harrell would leave intact that reassignment.